I cannot subscribe to the view that the admission of the hospital record under the circumstances in this case was reversible error. I concur in the view that it was inadmissible, but as there was other evidence overwhelmingly tending to prove the accused guilty of the crime charged, the admission of the record did not, in my opinion, prejudice her. To justify upsetting this trial because of the erroneous admission of one item of evidence not singly essential to the proof of the crime charged, it must be clear that this inadmissible evidence probably caused a prejudice in the minds of the jury, which deprived the defendant of a fair and impartial trial. It is because I am firmly of the opinion that the defendant did not suffer any such deprivation that I am, with extreme reluctance, constrained to differ with my associates and express this dissent.